UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


BOBBY JOE OSBURN,                               §
                                                §
              Plaintiff,                        §
                                                §
v.                                              §   CIVIL ACTION NO. 1:19-CV-103
                                                §
COMMISSIONER OF SOCIAL                          §
SECURITY ADMINISTRATION,                        §
                                                §
              Defendant.                        §

     ORDER ADOPTING REPORT AND RECOMMENDATION OF UNITED STATES
                         MAGISTRATE JUDGE

       The court referred this case to the Honorable Keith Giblin, United States Magistrate Judge,

for consideration. The magistrate judge submitted a report and recommendation (Doc. No. 14)

recommending the court reverse and remand the Commissioner’s decision pursuant to the fourth

sentence of 42 U.S.C. § 405(g). No objections have been filed. Accordingly, the court ADOPTS

the recommendation of the magistrate judge.

        SIGNED at Beaumont, Texas, this 24th day of March, 2020.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE
